Exhibit 10.1

 

AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT (the “Agreement”),
effective as of February 23, 2016, is by and between SPH Services, Inc. (“SPH
Services”), a Delaware corporation, having an office at 590 Madison Avenue, 32nd
Floor, New York, New York 10022, and Handy & Harman Ltd., a Delaware
corporation, and Handy & Harman Group Ltd., a Delaware corporation
(collectively, the “Company”), having an office at 1133 Westchester Avenue,
Suite N222, White Plains, New York 10604.

 

W I T N E S S E T H:

 

WHEREAS, the Company and SP Corporate Services LLC (“SP Corporate”), a Delaware
limited liability company, are parties to a Management Services Agreement dated
as of January 1, 2012, as amended pursuant to Amendment No. 1 dated as of March
27, 2013, and Amendment No. 2 dated as of May 3, 2015 (the “Management Services
Agreement”), whereby SP Corporate furnishes the Company and its subsidiaries
with certain Services (as defined herein);

 

WHEREAS, pursuant to Section 14.04 of the Management Services Agreement, SP
Corporate wishes to assign its rights and responsibilities under the Management
Services Agreement to SPH Services, its parent company, and SPH Services wishes
to assume such rights and responsibilities (the “Assignment”);

 

WHEREAS, pursuant to the execution of this Agreement, the Company hereby
irrevocably acknowledges and consents to the Assignment;

 

WHEREAS, the parties desire to amend and restate the Management Services
Agreement to have SPH Services furnish certain services to the Company, as set
forth on Exhibit A attached hereto, as it may be amended from time to time
pursuant to the terms hereof (the “Services”), and make certain other changes,
and SPH Services has agreed to furnish the Services, pursuant to the terms and
conditions hereinafter set forth; and

 

WHEREAS, the Company has obtained all necessary approvals under its corporate
governance documents for its entry into this Agreement. 

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

Section 1.     Engagement of SPH Services

 

1.01.     During the term of this Agreement, SPH Services shall provide to the
Company such Services, as more fully described and defined on Exhibit A, as may
be necessary or desirable or as may be reasonably requested or required, in
connection with the business, operations and affairs, both ordinary and
extraordinary, of the Company and its subsidiaries and affiliates.

 

In performing the Services, SPH Services shall be subject to the supervision and
control of the board of directors of the Company or any authorized officers or
employees, as designated by the board of directors. SPH Services may incur
obligations or enter into transactions on behalf of the Company subject to any
mutually agreed upon limits as established from time to time by the Company and
SPH Services.

 

 
 

--------------------------------------------------------------------------------

 

 

1.02.     While the amount of time and personnel required for performance by SPH
Services hereunder will necessarily vary depending upon the nature and type of
Services, SPH Services shall devote such time and effort and make available such
personnel as may from time to time reasonably be required for the performance of
the Services hereunder.

 

1.03.     Exhibit A may be amended from time to time to provide for additional
Services, the elimination of certain Services, increases or decreases to the
compensation paid hereunder, or other changes, upon the mutual agreement of the
parties hereto.

 

Section 2.     Term

 

2.01.     This Agreement shall commence effective as of February 23, 2016, and
shall continue through December 31, 2016, and shall automatically renew for
successive one (1) year periods unless and until terminated by any party, on any
anniversary date, upon not less than thirty (30) days prior written notice to
the other. If an involuntary or voluntary case or proceeding is commenced
against or by the Company under the United States Bankruptcy Code, as amended,
or any similar federal or state statute, any party hereto may terminate this
Agreement upon thirty (30) days prior written notice to the others.

 

2.02.     In the event the Company terminates this Agreement pursuant to Section
2.01, the Company shall establish a reserve fund, in an amount to be determined
in good faith by the board of directors of SPH Services, for the payment of any
and all expenses incurred or due by SPH Services following the termination of
the Agreement on behalf of or attributable to the Services provided to the
Company in accordance with Section 3.02 hereof. Any unused portion of the
reserve fund will be promptly returned to the Company at such time or times as
SPH Services determines that no further payments are due and no further
potential liability attributable to the Services remains.

 

Section 3.     Payments to SPH Services

 

3.01.     In consideration of the Services furnished by SPH Services hereunder,
the Company shall pay to SPH Services a fixed monthly fee as set forth in
Section 3.02 in advance on the first day of each month, subject to equitable
adjustment for any increased costs between fee periods, and which shall
otherwise be adjusted upon agreement by the parties upon the amendment of
Exhibit A pursuant to Section 1.03.

 

3.02.     In addition to the fixed monthly fee set forth in Section 3.01 hereof,
the Company shall promptly reimburse SPH Services and its representatives for
(a) all expenses, regardless of when incurred, whether during the term hereof or
in the future, including any extraordinary or nonrecurring expenses, paid or
incurred by SPH Services on behalf of or attributable to the Services provided
to the Company, including, but not limited to, any expenses related to severance
payments or lease liabilities; and (b) the Company’s pro rata share of all other
expenses, regardless of when incurred, whether during the term hereof or in the
future, including any extraordinary or nonrecurring expenses, if not exclusively
attributable to another client of SPH Services, which were paid or incurred by
SPH Services, including, but not limited to, any expenses related to severance
payments or lease liabilities. The expenses described in the immediately
preceding clause (b) above shall be allocated among all of SPH Services’ clients
based on the annual fees of such clients as of the date of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

3.03.     SPH Services shall earn a reasonable success fee to be mutually agreed
to by the parties for any acquisition or financing transaction completed by the
Company during the term of this Agreement.

 

Section 4.     Limitation on Liability

 

To the fullest extent permitted by law and as consistent with the Company’s
By-laws and Certificate of Incorporation, as each may be amended from time to
time (the “Company's Charter Documents”), SPH Services and its officers,
directors, employees and agents shall not be liable to the Company, any
affiliate thereof or any third party for any losses, claims, damages,
liabilities, penalties, obligations or expenses, including reasonable legal fees
and expenses, of any kind or nature whatsoever due to any act or omission in
connection with the rendering of the Services hereunder, unless that act or
omission constitutes gross negligence, willful misconduct or fraud. Further, SPH
Services shall reasonably rely on information provided to it about the Company,
if any, that is provided by the Company or the Company’s affiliates, employees
or agents. In no event shall SPH Services be liable for any error or inaccuracy
of any report, computation or other information or document produced in
accordance with this Agreement, for whose accuracy the Company assumes all
responsibility, unless resulting from the gross negligence or willful misconduct
of SPH Services or SPH Services’ officers, directors, employees or agents.

 

Section 5.     Indemnity and D&O Insurance

 

To the fullest extent permitted by law and as consistent with the Company's
Charter Documents, the Company shall defend, indemnify, save and hold harmless
SPH Services and its officers, directors, employees, agents, successors or
assigns (the “Indemnitees”) against any claims, liabilities, damages, losses,
costs or expenses, including amounts paid in satisfaction of judgments, in
compromises and settlements, as fines and penalties and legal or other costs and
reasonable expenses of investigating or defending against any claim or alleged
claim of any nature whatsoever resulting from the Indemnitees’ activities or
services under this Agreement, including any activities or services rendered
prior to the date hereof for the Company by the Indemnitees or any predecessor
thereto (a “Claim”), except to the extent occasioned by the gross negligence or
willful misconduct of the Indemnitees. At the written request of SPH Services
and/or its representatives, the Company will advance to them the legal or other
costs and reasonable expenses of investigating or defending against any Claim in
advance of the final disposition of such Claim. To the fullest extent permitted
by law and as consistent with the Company’s Charter Documents, the Company’s
obligation to indemnify SPH Services hereunder shall extend to and inure to the
benefit of the Indemnitees. The Company shall cause each Indemnitee to be
covered by the Company’s D&O insurance policy applicable to other officers and
directors and shall provide a letter of indemnity to any of the Indemnitees upon
their request. If SPH Services or any Indemnitee should reasonably determine its
interests are or may be adverse to the interests of the Company, SPH Services or
such Indemnitee may retain its own counsel in connection with such claim or
alleged claim or action, in which case the Company shall be liable, to the
extent permitted under this Section 5, to SPH Services or such Indemnitee for
any reasonable and documented legal, accounting or other directly related fees
and expenses incurred by SPH Services or such Indemnitee in connection with its
investigating or defending such claim or alleged claim or action. In addition,
neither SPH Services nor any of its officers, directors, members, employees,
affiliates or consultants shall be liable to the Company or any third party for
any special, consequential or exemplary damages (including lost or anticipated
revenues or profits relating to the same) arising from any claim relating to
this Agreement or any of the services provided hereunder, whether such claim is
based on warranty, contract, tort (including negligence or strict liability) or
otherwise, even if an authorized representative of SPH Services is advised of
the possibility or likelihood of the same.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 6.     Confidential Information

 

SPH Services shall not at any time during or following the termination or
expiration for any reason of this Agreement, directly or indirectly, disclose,
publish or divulge to any person (except where necessary in connection with the
furnishing of the Services under this Agreement), appropriate or use, or cause
or permit any other person to appropriate or use, any of the Company’s
inventions, discoveries, improvements, trade secrets, copyrights or other
proprietary, secret or confidential information not then publicly available.

 

Section 7.     Non-Exclusive Arrangement; Conflicts of Interest

 

7.01.     The Company acknowledges that SPH Services and its Affiliated
Companies (as defined below) has in the past and may from time to time in the
future enter into agreements similar to this Agreement with other companies
pursuant to which SPH Services may agree to provide services similar in nature
to the Services being provided hereunder. The Company understands that the
person or persons providing the Services hereunder may also provide similar or
additional services to other companies, including as officers and directors of
such companies. In addition, to the extent business opportunities arise, the
Company acknowledges that SPH Services will be under no obligation to present
such opportunity to the Company, and SPH Services may, in its sole discretion,
present any such opportunity to whatever company it so chooses, or to none at
all; provided, however, nothing contained herein shall affect or otherwise limit
the fiduciary obligations of the officers and directors of the Company.

 

7.02.     The Company, SPH Services and their respective Affiliated Companies
(as defined below) recognize and acknowledge that as a result of SPH Services
providing the Services pursuant to this Agreement the potential for conflicts of
interest exist between and/or among SPH Services, the Company, Affiliated
Companies of SPH Services and the Company and the respective officers and
directors of SPH Services and the Company, including but not limited to (i) that
an Affiliated Company of SPH Services may be a majority or significant
stockholder of the Company, (ii) that directors, officers, members and/or
employees of SPH Services or of Affiliated Companies of SPH Services may serve
as directors and/or officers of the Company, (iii) that SPH Services and
Affiliated Companies thereof may engage and are expected to continue to engage
in the same, similar or related lines of business as those in which the Company,
directly or indirectly, may engage and/or other business activities that overlap
with or compete with those in which the Company, directly or indirectly, may
engage, (iv) that SPH Services and Affiliated Companies thereof may have an
interest in the same areas of corporate opportunity as the Company and
Affiliated Companies thereof, and (v) that SPH Services and Affiliated Companies
thereof may engage in material business transactions with the Company and
Affiliated Companies thereof, including (without limitation) providing the
Services to or being a significant supplier of the Company and Affiliated
Companies thereof. The Company further recognizes, acknowledges and agrees that
any such conflicts of interest shall be resolved by SPH Services in its sole
discretion.

 

 
 

--------------------------------------------------------------------------------

 

 

7.03.     For purposes of this Agreement, “Affiliated Companies” shall mean in
respect of SPH Services any entity which is controlled by SPH Services, controls
SPH Services or is under common control with SPH Services (other than the
Company and any entity that is controlled by the Company) and in respect of the
Company shall mean any entity which is controlled by the Company, controls the
Company or is under common control with the Company (other than SPH Services and
any entity that is controlled by SPH Services).

 

7.04.     The Company represents and warrants that all requisite approvals under
the Company’s corporate governance documents necessary for the approval of this
Agreement have been obtained.

 

Section 8.     General

 

8.01.     This Agreement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof and supersedes all prior
representations and agreements, whether oral or written, and cannot be modified,
changed, waived or terminated except by a writing signed by both of the parties
hereto. No course of conduct or trade custom or usage shall in any way be used
to explain, modify, amend or otherwise construe this Agreement.

 

8.02.     All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered, sent by nationally recognized overnight
carrier, one day after being sent, or mailed by first class registered or
certified mail, return receipt requested, five days after being sent.

 

8.03.     This Agreement shall be construed under the laws of the State of New
York and the parties hereby submit to the personal jurisdiction of any federal
or state court located therein, and agree that jurisdiction shall rest
exclusively therein, without giving effect to the principles of conflict of
laws.

 

8.04.     This Agreement may not be assigned by any party without the prior
written consent of the other parties to this Agreement; provided, however, SPH
Services may assign this Agreement to an affiliate.

 

8.05.     This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

8.06.     Sections 3.02, 4, 5 and 6 shall survive any expiration or termination
of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

8.07.     Except as specifically provided herein, none of the parties shall act
or represent or hold itself out as having authority to act as an agent or
partner of any other party, or in any way bind or commit any other party to any
obligations. Nothing contained in this Agreement shall be construed as creating
a partnership, joint venture, agency, trust or other association of any kind,
each party being individually responsible for its obligations set forth in this
Agreement. Except as otherwise provided herein, neither party shall be
responsible for the compensation, the withholding of taxes, workers
compensation, or any other employer liability for the employees and agents of
the other party. Without limiting the generality of the foregoing, the parties
acknowledge and agree that SPH Services is an independent contractor and that
neither SPH Services nor its employees are employees of the Company. SPH
Services or an Affiliated Company of SPH Services shall timely withhold and pay
all taxes and file all reports required by applicable law to be withheld, paid
and filed for their respective employees, including the persons providing
services pursuant to Exhibit A.

 

The parties have duly executed this Agreement as of the date first above
written.

 

 

SPH SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James F. McCabe, Jr.

 

 

 

Name:    James F. McCabe Jr.

 

 

 

Title:      President

 

 

 

 

HANDY & HARMAN LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James F. McCabe, Jr.

 

 

 

Name:    James F. McCabe Jr.

 

 

 

Title:      Chief Financial Office

 

 

 

 

HANDY & HARMAN GROUP LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James F. McCabe, Jr.

 

 

 

Name:    James F. McCabe Jr.

 

 

 

Title:      Senior Vice President

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

The “Services” shall include providing the non-exclusive services of a person or
people to serve in the following position or functions, and perform duties
normally associated with that specific or substantially equivalent position or
function for the Company:

 

 

●

Accounting

 

 

●

Assistant Controller

 

 

●

Administration

 

 

●

Benefits

 

 

●

Business Development

 

 

●

Chief Accounting Officer

 

 

●

Chief Executive Officer

 

 

●

Chief Financial Officer

 

 

●

Chief Legal Officer

 

 

●

Compliance

 

 

●

Controller

 

 

●

Corporate Secretary

 

 

●

Environmental, Health and Safety

 

 

●

Finance

 

 

●

General Counsel

 

 

●

Human Resources

 

 

●

Internal Audit

 

 

●

Internal Auditor Director

 

 

●

Information Technology

 

 

●

Investment Management

 

 

●

Investor Relations

 

 
 

--------------------------------------------------------------------------------

 

 

 

●

Legal

 

 

●

Marketing

 

 

●

Operating Group Management

 

 

●

Operational Excellence

 

 

●

Payroll

 

 

●

Pension Administration

 

 

●

Principal Executive Officer

 

 

●

Procurement

 

 

●

Public Relations

 

 

●

Risk

 

 

●

Tax

 

 

●

Treasurer

 

 

●

Treasury

 

The monthly fee for providing the Services shall be $879,244.50, paid in advance
on the first day of the month.

 

 

 

 